By the Court.
Until the revised statutes, the practice, it is believed, has been, whore a party was entitled to recover double or treble costs, to double or treble the amount of the common costs, and certify the bill accordingly. The legislature have now defined what they mean by allowing double costs, viz. the common costs and one half thereof in addition, adopting the mode of computation common in England. The samo principle applied to treble costs, entitles the party, 1. To common costs; 2. To half of these and then ixaif of the latter, or seventy five per cent, added to the common costs. There must therefore be a relaxation in this cause.